70 So.3d 739 (2011)
Samuel JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3300.
District Court of Appeal of Florida, Fifth District.
September 23, 2011.
Samuel E. Johnson, Wewahitchka, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Sarmiento v. State, 816 So.2d 826, 827 (Fla. 3d DCA 2002) (denial of petition for return of property was affirmed "where civil forfeiture proceedings against the property were pending at the time of the filing of the petition"); City of Miami v. Barclay, 563 So.2d 203, 204 (Fla. 3d DCA 1990) ("a defendant is not entitled to have his vehicle returned during the pendency of the forfeiture proceeding").
TORPY, LAWSON and EVANDER, JJ., concur.